Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 12/30/20. Claims 1, 3-9, 11-13, 15-18, 20, 22, 24, 29 and 36 are pending and are currently under examination.

Priority
	The applicant claims benefit as follows:


    PNG
    media_image1.png
    86
    441
    media_image1.png
    Greyscale


Claim Rejections – 35 USC 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 29 is rejected under 35 U.S.C. 112, second paragraph, because of a lack of antecedent basis. Claim 29 recites: “The process of claim 1, wherein catalyst comprising palladium or a palladium salt.” However, claim 1, from which claim 29 depends, does not include recitation of a “catalyst”. There is insufficient antecedent basis for this limitation in claim 29. Furthermore, claim 29 has awkward phraseology. Applicant is advised to correct the claim language.  

Allowable Claims
Claims 1, 3-9, 11-13, 15-18, 20, 22, 24 and 36 are allowed over the prior art of record.

Reason for Allowance
Applicant’s claimed invention is directed to a process for the preparation of an amino alcohol, the process comprising: condensing a compound of Formula (II), a stereoisomer, a tautomer, or a salt thereof with a compound of Formula (IIIa) or Formula (IIIb), a stereoisomer, a tautomer, or a salt thereof to form a condensation product; hydroxylating or acyloxylating the condensation product in the presence of an oxidant to obtain a hydroxylation or acyloxylation product; and subjecting the hydroxylation or acyloxylation product to one or more subsequent reactions comprising a hydrolysis reaction, an aminolysis reaction, alcohol deprotection, or a combination of two or more thereof to obtain an amino alcohol of Formula (I).
The closest prior art is Studer et al. (Adv. Synth. Catal., 2001, 343, 802) (applicant’s IDS filed on 12/30/20).
Studer et al. teaches catalytic hydrogenation of chiral amino esters with the Nishimura catalyst as shown below (pg 803, second column, Scheme 2; pg 804, Table 2):

    PNG
    media_image2.png
    170
    664
    media_image2.png
    Greyscale

Studer et al. is deficient in that it does not teach applicant’s reactants: Formula (II), Formula (IIIa) or Formula (IIIb). Nor does Studer et al. teach formation of an intermediate condensation product, which is hydroxylated or acyloxylated.
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above. Hence, the claimed process is considered novel and unobvious over the prior art.

Conclusion
Claims 1, 3-9, 11-13, 15-18, 20, 22, 24 and 36 are allowed and claim 29 is rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658